DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 7/28/2021 has been received and entered into the application file.  Claims 1-20 remain pending, all of which have been examined on the merits.  All arguments have been fully considered.  Status of each prior rejection is set forth below.

Priority
	The earliest effective filing date for the instant claims is 9/1/2017.

Claim Interpretation
	For clarify of record, the following comments are made regarding broadest reasonable interpretation of the claims: 
	Claim 1 is directed to a method for preparing cells.  The preamble states the cells are for treating a patient with cancer, but this is considered an intended use that is not limiting to the method.
	The method begins with a step of a) purifying T cells from a sample obtained from the patient comprising leukocytes and platelets.  According to the definition at page 36 of the specification, purifying is interpreted as referring to enrichment of the T cells relative to non-T cells in the sample.  Thus, purifying does not mean creating a pure or even substantially pure preparation of T cells, rather the purification step must only result in removal of at least some non-T cells from the initial sample.  The purifying step includes two separate steps: i) and ii).  Step i) involves performing a size based separation using a microfluidic device to produce a product which, compared to the starting sample, has fewer platelets.  This means at least one platelet is removed from the starting sample as a result of the size based separation step.  The claims now limit the microfluidic device to one which has at least one channel extending from a sample inlet to both a collection outlet for recovering white blood cells and a waste outlet through which material of a different size than WBCs flow.  Thus the sized-based separation will result in separation of WBCs and all material of a different size than WBCs.  The T cells will be present in the WBC fraction.  Platelets performing an affinity-based separation.  Affinity-based separation is understood in the art to mean that particles are separated based on their ability to bind to a ligand.  The ligand is optionally bound to a substrate.  The substrate may be immobilized (i.e. affinity chromatography) or the substrate may be mobile and separated by physical means later (i.e. magnetic cell-based separation).  The ligand need not be bound to any substrate (i.e. fluorescence activated cell sorting).  The ligand may bind to the target T cells or non-T cells within the sample.  Claim 1 does not specify an order between the two steps i) and ii).  However, if step ii) is performed after step i), because the effect of step a) is to purify T cells, then the affinity based separation must be carried out on the T cell-containing WBC fraction.
	The method further comprises step b) activating and expanding the T cells (purified in step a)) to produce a composition in which the percentage of T cells that are central memory T cells has increased compared to the percentage of T cells that are central memory T cells in the [original] sample.  Activation and expansion of T cells are well known techniques in the art.  The change in the proportion/percentage of central memory T cells is inherent to the purification method of step a) (by purifying T cells in step a), the proportion/percentage of T cells which are central memory T cells is inherently increased). 
	The method further comprises a step c) genetically engineering [the] activated T cells to comprise [a genetically modified cell that provides a] therapeutic benefit in the treatment of said patient’s cancer.  The claim as written does not clearly limit the genetic engineering of step c) to be performed on the activated T cells from step b).  The claim does not specify what type of genetic modification is made to the cell.  The claim does not require the genetic modification to actually be related to the therapeutic benefit in treatment of cancer.  
	Claims 4 and 5 define the patient from whom the sample is obtained as being a patient with leukemia (claim 4) or a solid tumor (claim 5). 
Claim 7 requires a further step d) transferring the genetically engineered cells into a pharmaceutical composition for administration to a patient.  

	Claim 9 is similarly directed to a method for preparing cells.  Claim 9 does not recite that the prepared cells are to be used in treatment of cancer.  
the activated T cells (produced in step b)) that are genetically engineered. 
	Claims 10, 12 and 13 further specify that the genetic engineering involve modification of a cell surface receptor, wherein said modification provides a therapeutic benefit in treatment of a patient.  Claims 12 and 13 define the patients as having specific conditions.
	Claim 15 requires a further step d) transferring the genetically engineered cells into a pharmaceutical composition for administration to a patient.  
	
	Claim 16 is directed to a method of preparing a therapeutic composition comprising genetically engineered T cells. 
	The method is substantially similar to claim 1, except that in claim 16 the steps i) and ii) of the purifying step are more limited:
	Step i) involves performing a size based separation using a microfluidic device configured to separate cells by deterministic lateral displacement (DLD).  DLD is described in the specification and known in the art.  Sized based separation using the DLD method will result in separation of T cells and all cells of approximately the same size as T cells from smaller cells (such as platelets and red blood cells) in whole blood (or PBMC fraction of blood obtained via apheresis or leukapheresis).  Thus the enriched product resulting from the sized based separation step i) will include T cells and other leukocytes.  
	Step ii) involves performing an affinity based separation by binding T cells to a carrier that binds T cells with specificity, and then separating the carrier-bound T cells from cells not bound to a carrier.  Claim 16 does not specify an order between the steps i) and ii).  
	Claims 17 and 18 define the patient from whom the sample is obtained as having specific conditions.
	Claim 19 requires a further step of d) administering the prepared cells to the patient. 

Election/Restrictions
Newly submitted claims 12, 13, 17 and 18 are directed to species of the invention that are patentably distinct from the species of the invention originally claimed for the following reasons: 

A) Methods of preparing cells for treatment of a patient with cancer, comprising purifying T cells from a sample obtained from the patient with cancer, activating, expanding and genetically engineering the T cells to have therapeutic benefit for treatment of a patient with cancer, and optionally administering the prepared cells to said patient with cancer
B) Methods of preparing cells for treatment of a patient with infectious or autoimmune disease, comprising purifying T cells from a sample obtained from the patient with infectious or autoimmune diseases, activating, expanding and genetically engineering the T cells to have therapeutic benefit for treatment of a patient with infectious or autoimmune diseases, and optionally administering the prepared cells to said patient with infectious or autoimmune disease
The species are independent or distinct because the diseases of (a) cancers and (b) infectious or autoimmune disease are mutually exclusive of one another.  They have different etiologies, different pathologies and different treatments.  Furthermore, the genetic modifications necessary to generate a cell having therapeutic benefits for treatment of each species of disease are mutually exclusive of one another.  In addition, these species are not obvious variants of each other based on the current record.
Currently claims 9 and 16 are generic.
The originally examined application contained claims drawn to species (A). Since applicant has received an action on the merits for the originally presented invention (species A), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12, 13, 17 and 18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Status of Prior Rejections/Response to Arguments
RE: Objections to claims 7 and 15:
	The amendments to the claims are effective to obviate the prior objections.  The objections are withdrawn.

RE: Rejection of claim 15 under 35 USC 112(b):
	The amendment to claim 15 is effective to obviate the prior rejection.  The rejection is withdrawn. 

RE: Rejection of claims 1-8 under 35 USC 102(a)(1) over Wang et al, evidenced by Wegener:
	The amendment to claim 1 to further limit the microfluidic device to one having the structural features claimed is effective to distinguish from the Fresenius Kabi LOVO processor used by Wang et al.  The rejection is withdrawn. 

RE: Rejection of claims 9-15 under 35 USC 102(a)(1) over Tumaini et al:
	The amendment to claim 9 changes the method to actively require the preparation step, as opposed to a method of administration of a composition defined by product-by-process limitations.  Tumaini et al does not teach the preparation steps as currently claimed.  The rejection is withdrawn.

RE: Rejection of claims 1-3, 6-16, 19 and 20 under 35 USC 103 over Tumaini in view of Grisham et al:
	Applicants have traversed the rejection of record on the grounds that it would not have been obvious to have modified the method of Tumaini et al to substitute the apheresis separation step with the DLD separation process of Grisham et al.  Applicants assert neither of the two advantages of using DLD disclosed by Grisham et al are applicable to motivate one to substitute DLD for apheresis.  The Examiner does not concede to this argument, but to simplify the issues, the rejection is modified to conclude that the substitution of DLD (as taught by Grisham et al) for the apheresis step (of Tumaini et al) would have been prima facie obvious because both DLD and apheresis were taught in the art to be methods to separate leukocytes from whole blood. Grisham et al specifically teach DLD can be used for in-line leukocyte isolation, specifically DLD can replace centrifugal apheresis (See Grisham et al, ¶0075). Substitution of one known technique for another, wherein the substitution yields predictable results, is prima facie obvious.  Please note where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection.  See MPEP 1207.03(a)(II).  

RE: Rejection of claims 1-20 on grounds of NSDP over co-pending application 17/009797:
prima facie clear how each step of the copending claims correlate to the instant claims.   A species anticipates a genus.  The rejection has been modified to address current claim limitations.  The rejection is withdrawn over amended claims 4, 5, 12, 13, 17 and 18.

RE: Rejection of claims 1-20 on grounds of NSDP over claims of US Patent 10844353:
It is confirmed this is a rejection of the non-statutory double patenting type.  The patented claims anticipate the current claims.  That is, the patented claims recite a species which falls squarely within the scope of the instant claims.  It is believed to be prima facie clear how each step of the copending claims correlate to the instant claims.  A species anticipates a genus.  The rejection has been modified to address current claim limitations.  The rejection is withdrawn over amended claims 4, 5, 12, 13, 17 and 18. 

RE: Rejection of claims 1-20 on grounds of NSDP over claims of US Patent 10988734*:
	*Applicants correctly identified the rejection was intended over US Patent 10988734.  The cooperation is appreciated.
It is confirmed this is a rejection of the non-statutory double patenting type.  The patented claims anticipate the current claims.  That is, the patented claims recite a species which falls squarely within the scope of the instant claims.  It is believed to be prima facie clear how each step of the copending claims correlate to the instant claims.  A species anticipates a genus.  The rejection has been modified to address current claim limitations.  The rejection is withdrawn over amended claims 4, 5, 12, 13, 17 and 18. 

New/Modified Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-11, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tumaini et al (Cytotherapy, 2013), in view of Grisham et al (WO 14/145152).
	Tumaini et al disclose a process for production of anti-CD19-CAR-engineered T cells.  The anti-CD19-CAR-engineered T cells are disclosed as being used in treatment of B-cell lymphomas and leukemias in pediatric patients (cancer treatments) (See Tumaini et al, abstract).  
	Tumaini et al teach collecting peripheral blood mononuclear cells (PBMCs) from apheresis; enriching for CD3+ T cells through use of MACS (using anti-CD3 and anti-CD28 antibodies bound to paramagnetic beads, further note: the magnetic beads serve to activate the T cells); transducing the enriched population of CD3+ cells with MSGV-FMC63-28z recombinant retroviral vector; expanding the cells in culture; transducing the expanded cell population a second time; culturing for an additional 11 days; recovering the cells from culture; and packaging the cell product for infusion therapy (See Tumaini et al, Pg. 1407-1408 “Generation of clinical grade anti-CD19-CAR-transduced T cells”). It is noted that apheresis involves withdrawing whole blood from a subject, fractionating the blood via centrifugation, recovering the PBMC fraction, and returning the remainder to the patient.  

	Regarding claims 9-11, 15, 16:  In comparing the method of Tumaini et al to instant claims 9 and 16, the whole blood originally drawn from the patient reads on a sample.  Whole blood inherently comprises leukocytes and platelets, wherein the leukocytes comprise T cells.  The step of separating T cells via MACS reads on the claimed step of performing an affinity based separation (claim 9 step a)ii)) and more specifically an affinity based separate involving binding T cells to a carrier that binds to T cells with specificity, and separating the carrier-bound T cells from cells not bound to a carrier (claim 16 step a)ii)).  The magnetic bead also serves to activate the T cells (claims 9 and 16, step b)).  The steps involved in transducing the enriched CD3+ T cells with the MSGV-FMC63-28z recombinant viral vector reads on the claimed step genetically engineering the T cells ...to comprise cell surface receptors of therapeutic benefit (the anti-CD19-CAR engineered T cells) (claims 9 and 16, step c) & claims 10, 11).  The step of providing the engineered T cells in an infusible preparation reads on the step of collecting the engineered T cells into a pharmaceutical composition (claim 15).
prima facie obvious for the following reasons:
	Tumaini et al teach first performing apheresis to separate out PBMCs.  The PBMC fraction contains leukocytes and platelets.  CD3+ T cells are a subset of leukocyte.  After apheresis, Tumaini et al then perform MACS to enrich for CD3+ T cells.  Tumaini et al does not teach performing a sized based separation on the crude fluid composition using a microfluidic device having at least one channel extending from a sample inlet to both a collection outlet for recovering WBCs and a waste outlet through which material of a different size than WBC flows (specifically a DLD device, in claim 16).  
	However, the sized based separation as claimed is rendered obvious by Grisham et al: Grisham et al disclose an alternate method to purify the leukocyte fraction of whole blood, specifically isolation of leukocytes from whole blood using a deterministic lateral displacement (DLD) device (See Grisham et al, ¶00445-0046, 00453-0458). The DLD device is a microfluidics device comprising a channel extending from a sample inlets to a plurality of outlets, wherein the channel is bounded by a first wall and a second wall opposite from the first wall, and an array of obstacles disposed within the channel configured to deflect particles in a sample comprising the particles towards the second wall when the particles are flowed from the inlets to the outlets (See Grisham et al, ¶0005).  The DLD device disclosed by Grisham et al is the same as that used in the instant application.  The DLD device of Grisham et al purifies leukocytes (which include T cells) from red blood cells and platelets (removing over 99% of platelets) (See Grisham et al, ¶0075, 00425, 00454). Grisham et al teach the DLD-based separation can be used to purify or separate blood components.  Grisham et al teach the DLD-based separation methods can be used for in-line leukocyte isolation, specifically as an alternative to centrifugal apheresis (See Grisham et al, ¶0075)
Given that both the DLD-based separation method of Grisham et al and apheresis were taught in the art to achieve leukocyte isolation from whole blood, it would have been prima facie obvious to have substituted the DLD-based separation technique of Grisham et al for the apheresis step in the method of Tumaini et al to achieve the predictable result of isolating leukocytes from a whole blood sample. Thus, substitution of the DLD-based separation step of Grisham et al, for the apheresis step in the method of Tumaini et al would have been prima facie obvious to one of ordinary skill in the art, and thus the invention as claimed is unpatentable over the work of the prior art.  Substitution of one known method for another known method, the methods having equivalent effect, is KSR International Co. v Teleflex Inc 550 US 398 (US 2007) 82 USPQ2d 1385. In substituting the DLD-based separation method for the apheresis step, the prior art renders obvious the claimed step performing a sized based separation [on the whole blood sample] using a microfluidic device having at least one channel extending from a sample inlet to both a collection outlet for recovering WBCs and a waste outlet through which material of a different size than WBC flows (specifically a DLD device) so as to produce an enriched product in which, compared to the [original whole blood sample] has an increased percentage of T cells (claim 9, step a)i)), and more specifically performing a sized based separation [on the whole blood sample] using a microfluidic device configured to separate cells by deterministic lateral displacement to produce an enriched product in which, compared to [the whole blood sample] the percentage of cells that are T cells is increased (claim 16, step a)i)).   The DLD-separated leukocytes would then go on to be separated by MACS and genetically engineered per the teachings of Tumaini et al. 
Regarding claims 14 and 20: The DLD device of Grisham removes over 99% of platelets.  Removal of 99% of platelets will inherently meet the limitation reduce the ratio of platelets to target cells (CD3+ T cells) by at least 80%.  
Regarding claims 10 and 11: Following the discussion of claims 9 and 16 above, the modified method of Tumaini et al in view of Grisham et al involves transducing the T cells with MSGV-FMC63-28z recombinant viral vector to produce CAR T cells, which have a modified surface receptor that is of therapeutic benefit in treating cancers
	 Regarding claim 19: Tumaini et al teach that their method is intended for use in autologous cell therapies (See Tumaini et al, Pg 1413, col. 2); thus the claimed step administering the engineered target cells to said patient is considered obvious over the modified method of Tumaini et al in view of Grisham et al. 

	Regarding claims 1-5 and 7: In comparing the method of Tumaini et al to instant claim 1, the whole blood originally drawn from the donor reads on a sample.  Whole blood inherently comprises leukocytes and platelets, wherein the leukocytes comprise T cells.  The step of separating T cells via MACS reads on the claimed step of performing an affinity based separation (claim 1 step a)ii)).  The magnetic bead also serves to activate the T cells (claim 1, step b)).  The steps involved in transducing the enriched CD3+ T cells with the MSGV-FMC63-28z genetically engineering the T cells ...to comprise cell surface receptors of therapeutic benefit (the anti-CD19-CAR engineered T cells) (claim 1, step c) & claims 2 and 3).  The step of providing the engineered T cells in an infusible preparation reads on the step of collecting the engineered T cells into a pharmaceutical composition (claim 7).
	The method of Tumaini et al differs from the instant claim in two regards:
First, Tumaini et al obtain the blood samples from healthy donors, not patients with the cancer to be treated.  However, Tumaini et al teach that their method is intended for use in autologous therapies (See Tumaini et al, Pg 1413, col. 2).  This is considered a teaching in the art that renders obvious the whole blood can be obtained from the cancer patient who is ultimately to be treated.  Specifically, Tumaini et al teach their method for the autologous treatment of B-cell lymphomas (a solid tumor; claim 5) and/or leukemias (claim 4). 
Second, Tumaini et al differs in the method of separation/enrichment of CD3+ T cells from whole blood.  Tumaini et al use apheresis followed by MACS to purify T cells.  For the reasons set forth above, with regards to claim 9, in view of the teachings of Grisham et al, substitution of the DLD-based separation of Grisham et al for the apheresis step in the method of Tumaini et al would have been prima facie obvious.  
Regarding claim 6: The DLD device of Grisham removes over 99% of platelets.  Removal of 99% of platelets will inherently meet the limitation reduce the ratio of platelets to target cells (CD3+ T cells) by at least 80%.  
  	Regarding claim 8: Following the discussion of claim 1 above, the modified method of Tumaini et al in view of Grisham et al does not involve freezing the cells.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-11, 14-16, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 282 and 283 of copending Application No. 17/009797 (reference application).  At time of preparation of this Office Action the reference application has an issued Notice of Allowance, but has not yet issued.  Upon issuance as a US Patent, the rejection will become non-provisional.
Co-pending claim 282 anticipates instant claims 1-3, 6, 16, and 20.
Co-pending claim 282 renders obvious instant claim 7.  Copending claim 282 requires administration of the genetically engineered cells.  To administer cells, the cells will necessarily be in a form of a pharmaceutical composition (noting nothing else is required beyond the cells to constitute a pharmaceutical composition).  Thus the cells are necessarily transferred into a pharmaceutical composition, and this will meet the limitation of instant claim 7. The method of claim 282 does not involve freezing the cells, thus it also anticipates instant claim 8.
Co-pending claim 291 anticipates instant claims 1-3.  Furthermore, the effect on platelet reduction (as required by instant claims 6) is inherently achieved by carrying out the method of co-pending claim 291.

Co-pending claim 292 anticipates instant claims 16 and 19. Furthermore, the effect on platelet reduction (as required by instant claim 20) is inherently achieved by carrying out the method of co-pending claim 292.
Co-pending claim 296 anticipates instant claims 9-11 and 16.  Furthermore, the effect on platelet reduction (as required by instant claims 14 and 20) is inherently achieved by carrying out the method of co-pending claim 296. 
Co-pending claim 301 anticipates instant claim 15.
Co-pending claim 300 anticipates instant claim 19. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 282 and 283 of copending Application No. 17/009797 (reference application), in view of Tumaini et al (Cytotherapy, 2013).  
Co-pending claim 291 teaches the steps of current claim 1, including purification of T cells, activation and expansion of the T cells, and genetic engineering of the T cells to express CAR that are therapeutic in treatment of cancer.
The teachings of Tumaini et al are set forth above. 
Copending claim 291 does not specify the type of cancer the patient has and/or which is treated.  Tumaini et al teach that both solid tumors (B cell lymphomas) and leukemias can be treated by CAR T cell therapy. 
 It would have been prima facie obvious to have applied the method of co-pending claim 291 to treat specific types of cancer that were known to be treatable by CAR T cell technology, including B cell lymphomas (a solid tumor) and leukemias.  It would have been prima facie obvious to have used autologous cells for these treatments, in view of the teachings of Tumaini et al.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 6-11, 14-16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 15 of US Patent 10844353.
	Patented claim 15 anticipates instant claims 1-3, 6-11, 14, 15, 16, 19 and 20.  It is noted that DLD will inherently remove 99% of platelets, thereby depleting the platelets in the sample by at least 80%.  It is also noted the patented method does not involve freezing the cells.  It is also noted that to administer the cells to a patient, the cells are necessarily collected into a pharmaceutical composition for administration. 
	
Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of US Patent 10844353, in view of Morgan et al (WO 15/164745).
Patented claims 13 teaches the steps of current claim 1, including purification of T cells, activation and expansion of the T cells, and genetic engineering of the T cells to express CARs.  Patented claim 15 species that the cell is from a subject having cancer, and the genetically engineered cell is administered to the same patient.
Morgan et al teaches adoptive cellular therapy, specifically CAR T cell therapy.  Morgan et al teach that the CARs can be developed to provide treatment for a wide range of diseases, including cancer (See Morgan Pg. 1, ln 20-23).  Within the scope of ‘cancers’ Morgan et al encompasses both tumor forming cancers (solid tumors) and leukemias (See Morgan et al, Pg. 20, ln 8-14).  Patented claim 15 does not specify the type of cancer the patient has and/or which is treated.  Morgan et al teach that both solid tumors and leukemias can be treated by CAR T cell therapy.  It would have been prima facie obvious to have applied the method of patented claim 15 to treat specific types of cancer that were known to be treatable by CAR T cell technology, including a solid tumors and leukemias.  It would have been prima facie obvious to have used autologous cells for these treatments, in view of the teachings of Morgan et al.  

	Claims 1-3, 6-11, 14-16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of US Patent 10988734 [sic: 10844353].
	Patented claims 1, 11 and 22 anticipate instant claims 1, 6, 9, 14, 16 and 20.  It is noted that DLD will inherently remove 99% of platelets, thereby depleting the platelets in the sample by at least 80%.
Patented claims 4, 13 and 26 anticipates instant claims 2, 3, 10 and 11.
	Patented claim 25 anticipates instant claims 7 and 19.


	Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of US Patent 10988734, in view of Morgan et al (WO 15/164745).
Patented claims 4, 13 and 26 teach the steps of current claim 1, including purification of T cells, activation and expansion of the T cells, and genetic engineering of the T cells to express CAR that are therapeutic in treatment of cancer.
The teachings of Morgan et al are set forth above. 
Patented claims 4, 13 and 26 do not specify the type of cancer the patient has and/or which is treated.  Morgan et al teach that both solid tumors and leukemias can be treated by CAR T cell therapy.  It would have been prima facie obvious to have applied the method of patented claims 4, 13 and 26 to treat specific types of cancer that were known to be treatable by CAR T cell technology, including a solid tumors and leukemias.  It would have been prima facie obvious to have used autologous cells for these treatments, in view of the teachings of Morgan et al.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633